Citation Nr: 1112515	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-33 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in October 2007.

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of this proceeding is associated with the claims file.  The Veteran also submitted additional evidence and waived initial RO review.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is causally related to his active duty service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for bilateral hearing loss.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The lack of any evidence that a claimant exhibited hearing loss during service is not fatal to a claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Factual Background and Analysis

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss as a result of acoustic trauma experienced during active duty.  The Veteran's service personnel records states that his military occupational specialty (MOS) in service was as a weapons mechanic specialist.

In June 1964, the Veteran underwent an examination for enlistment.  At this time, the Veteran expressly denied ear trouble of any sort.  The Veteran also underwent an audiological examination; however, the Board notes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As converted, the audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15



LEFT






The Board finds that the remaining puretone thresholds are indecipherable.

The Veteran underwent multiple audiological examinations during his service.  As converted, an audiological evaluation from April 1966 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
10
10
0
10
40

The Veteran underwent another audiological examination in April 1967.  As converted, the audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
20
10
LEFT
25
15
10
15
10

In May 1968, the Veteran was afforded another audiological examination.  The audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
0
0
-10
-10
10

The examination report documented that the Veteran's primary work area was the hanger shop, and that ear protection was not worn.

Another audiological examination was administered in February 1969.  The audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
20
5
0
0
15

Subsequently, in May 1969, the Veteran was afforded another audiological examination.  The audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
20
5
0
0
15

The examination report documented that the Veteran's primary work area was the hanger shop, and that ear protection was worn.

In support of his claim, the Veteran submitted a private nexus opinion and two audiological evaluations.  The Board notes that this is the first post-service medical evidence documenting a hearing loss disability.  The clinician stated, in June 2006, that the Veteran had been seen at the clinic for peripheral hearing evaluation on two occasions.  The clinician stated that the auditory results showed normal hearing from 250 Hertz to 2000 Hertz, sloping to a moderately-severe sensorineural hearing loss in the right ear.  Findings for the Veteran's left ear showed normal hearing from 250 Hertz to 1500 Hertz, sloping to a moderately-severe sensorineural loss in the higher frequency range.  The clinician opined that the 4000 Hertz notch, or depression with subsequent recovery at 6000 and 8000 Hertz, was highly indicative of noise-induced hearing loss.  The clinician concluded that it was likely that a correlation existed between the Veteran's current hearing loss and his active duty service, given his job in the Air Force for five years.

With regard to the two private audiological evaluations, the Board finds that they do not show that word recognition testing was performed using the Maryland CNC Test, as required by 38 C.F.R. § 4.85(a).  The Board also notes that the results of the audiological evaluations were reported in graph form.  The Board finds that, as a fact-finder, it is not precluded from interpreting the graph data and converting them into numerical data.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims held, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), that the Court could not interpret such data because it involved fact-finding.  There is no indication in the Court's decision that the Court was precluding the Board from interpreting the graph data and converting them into numerical data.  Id.  The audiological evaluation from June 2004 showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
50
50
LEFT
5
10
35
70
65

The audiological evaluation from July 2005 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
50
60
LEFT
5
10
35
65
65

In June 2006, a VA examination was administered in connection with this appeal.  During this examination, the Veteran's chief complaint was hearing loss in both ears.  The Veteran reported that the situations of greatest difficulty include when there is noise, being on the telephone, watching television, being in groups, going to restaurants, going to church, and riding in a car.  The Veteran reported that his in-service noise exposure included being on the flight line and jet engines, generators, and diesel engines.  The Veteran denied non military noise exposure.  The Veteran denied tinnitus.  The Veteran's word recognition scores using the Maryland CNC Test were 100 percent for the right ear and 100 percent for the left ear.

The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
60
65
LEFT
5
5
35
65
74

The results from the audiological examination show that the Veteran has a current hearing loss disability for VA purposes in both ears.  The examiner found that the Veteran's right ear hearing was within normal limits at 250 Hertz to 2000 Hertz, with moderately severe to moderate hearing loss at 3000 Hertz to 8000 Hertz.  The Veteran's left ear hearing was within normal limits at 250 Hertz to 1500 Hertz, with a mild to severe sensorineural hearing loss at 2000 Hertz to 8000 Hertz.  The examiner stated that speech reception thresholds agreed with the puretone results.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that an opinion was not requested at this time.

The VA examiner who administered the June 2006 examination offered an addendum opinion in November 2006.  The examiner noted that she reviewed the Veteran's claims file.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to his military noise exposure, given that the Veteran's February 1969 separation examination showed that his hearing was within normal limits.

In January 2011, the Veteran testified during a Board hearing in connection with this appeal.  During the hearing, the Veteran testified that he served as an aircraft weapons specialist while on active duty service.  He testified that he was on the flight line every day for two and a half years, and that he wore hearing protection.  The Veteran testified that he was required to work on aircraft while the engines were running.  The Veteran testified that he did not seek medical treatment for his hearing loss until 2006, but that he had been reading people's lips for a long time.  The Veteran also testified that his wife had been after him for his hearing loss for over 40 years.

In January 2011, the Veteran's spouse submitted a statement in support of the Veteran's claim.  The Veteran's spouse stated that she had been married to the Veteran for 43 years, and that she noticed the Veteran's hearing loss shortly after they were married.  She stated that the Veteran's hearing loss has continued and increased in severity.

The Board finds it reasonable to accept that the Veteran incurred significant acoustic trauma during service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In this regard, the Veteran contends that he incurred significant noise exposure while serving as a weapons mechanic specialist on the flight line, and the Board notes that the record is absent of any contradictory information.

The Board notes that the results from the June 2004 and July 2005 private audiological examinations, as well as the June 2006 VA examination show that the Veteran has a current hearing loss disability for VA purposes in both ears.

The Veteran's essential contention is that he incurred acoustic trauma during service, and that he has experienced hearing loss since such in-service experiences.  The Board finds the Veteran's lay statements and testimony regarding the date of onset of his hearing loss and continuity of symptoms since service to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Significantly, the January 2011 statement from the Veteran's spouse corroborates the Veteran's contentions.

The Board notes that lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(1).  In this case, the Veteran was aware of the nature of his hearing loss by virtue of his own senses during service and as reported by his spouse.  This is competent evidence of observable manifestations from the time of service and since, thereby demonstrating a continuity of symptoms.

Otherwise, with regard to a nexus to service, the private medical opinion concluded that it was likely that the Veteran's current hearing loss was related to his active military service.  Also, the Board finds that the Veteran's lay statements and testimony, as well as his spouse's statement, regarding his hearing loss support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In this case, the Board is presented with an evidentiary record which is not entirely clear, with evidence both for and against the claim.  Initially, the Board finds that the Veteran incurred significant noise exposure during service.  With regard to a nexus to service, there is a private medical opinion of record in support of the Veteran's hearing loss claim, and there are also credible lay statements in support of his claim.  The Board notes that the VA medical examination did not support a nexus to service; nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence is against the Veteran's claim.

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for bilateral hearing is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also notes that the Veteran was informed of the manner in which disability ratings and effective dates are assigned by a letter dated in May 2006.  The RO will take such actions in the course of implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.

ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


